Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 12/1/20, the following is a final office action. Claims 1 and 15 are amended. Claims 4, 6, 17 and 18 are cancelled.  Claims 21-24 are new.  Claims 1-3, 5, 7-16, 19-24 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments. Prosecution has been reopened.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-13, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 20140074742 A1), and further in view of Lutnick (US 20150142594 A1), and further in view of Reginhard (US 20140352625 Al).


a scanner comprising a processor, a communication device, and memory, the scanner configured to detect an identifier (ID) associated with an animal and facilitate the tracking of the custody of the animal when on the vehicle, ([0031] Embodiments of the disclosed method also can include transmitting data associated with an animal to the computer system comprising at least an animal identifier. The data can be transmitted, for example, from a physical identifier, such as an RFID device ear tag, a retinal scan, a DNA profiler, a visual device, a bar code device, a brand, or a combination thereof…A current location identifier also can be associated with the animal identifier in the computer system, wherein the current location identifier uniquely identifies a current location of the animal; ALSO SEE [0185] Confirmation reports also provide an automated chain of custody to ensure the database information is synchronized with actual animal movements. Without a chain of custody and reconciliation process the system may become less reliable and animal producers 4102 may experience greater liability; ALSO SEE [0244] The data service provider 5002 can provide various reports, such as the reports 5552 sent to producers and data trustees confirming that the data has been received, recorded, meets NAIS standards, etc. These reports 5552 can provide information regarding the status of an animal event and also can provide a chain of custody that shows where an animal has been. Exemplary animal events include having an identification device applied, moving from one location to another, branding, sightings, shipment to a slaughterhouse, processing into food products, shipping as food products, etc.).

Wherein the vehicle kennel system is configured to accommodate animals being picked up and dropped off routinely over a plurality of days. [0183] Using data requested from the official database 4402, the government 4502 typically has access to sufficient data to trace an animal within the currently mandated 48-hour time period.
an indication of which kennel of the plurality of kennels that the animal has been assigned to, or both, ([0147] The national premises identification system assigns a unique number to each premises involved in animal agriculture. Generally, a premises is an identifiable physical location that, in the judgment of animal health officials, area veterinarians, or other designated group, and, when appropriate, in consultation with the affected producer, represents a unique and describable geographic entity (e.g., where activity affecting the health and/or traceability of animals may occur) or represents the producer contact location when extensive grazing operations exist. By assigning a unique identifier to premises, the location history of animals is more easily tracked. The USAIP-proposed premises identifier is a 7-character alphanumerical value, e.g., A123B45; ALSO SEE [0153] The USAIP also proposes a group/lot identification system, which assigns different values to specific lots or groups. For example, a large feedlot may have dozens of separate feeding areas. Each area or lot may receive its own unique number to further distinguish where an animal has been. Another reason for using a group/lot identification system is that animals often are transferred in groups to a premises or from a premises. Each shipment of animals that comes in or moves out may be considered a group. The GID is typically based on a date. For example, the USAIP requires that a six-digit number be added to the PID to reflect the date a group of animals moved into the premises. This means that an animal shipped to a premises with the PID "A234L69" on Oct. 3, 2003, has the combined group lot number "A234L69100303," where the final six digits represent the date of arrival. The GID provides a way to further distinguish groups of animals that have not been commingled. If a GID is used, the USAIP does not always require that each animal receive a UAID or a GID identifier on each animal. As discussed below, this may prevent reconciliation and confirmation from taking place to improve the accuracy of the data)

Pratt does not disclose:
based on the determined ID, transmit an indication to a server or another computing system that the animal has been picked up, and transmit another indication to the server or another computing
system that the animal has been dropped off after the vehicle arrives at its destination. 

However, Lutnick discloses [0059] In some embodiments, a mobile application may interact with a mobile application of a mobile device of a customer and/or delivery agent mobile device. For example, a blue tooth, Near Field Communication, optical (e.g., one device taking a picture of a code on another device screen), and/or other communication method may be used to communicate between such devices. For example, a merchant may tap a merchant device to a delivery agent device to identify a transfer of responsibility for an order from the merchant to the delivery agent. Based on such a transaction, a service may be notified and status information may be adjusted for a customer to view. In some embodiments, such status updating may occur in response to location tracking of a delivery agent and/.or merchant (e.g., if a delivery agent enters a merchant location and moves away a service may determine that an order has been picked up); [0108] Yet another example of a mobile application using a camera of a mobile device may include using a camera to scan a code (e.g., a qr code) from another mobile device (e.g., of a customer and/or merchant). For example, a customer may be sent a QR code to show a delivery agent upon delivery and the delivery agent may scan the QR code from the customer device to identify that delivery has been completed

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Lutnick et al in the systems of Pratt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Pratt nor Lutnick disclose the following limitations, however, Reginhard discloses:
a vehicle; a plurality of kennels located within the vehicle, each kennel configured to house a respective animal (See claim 32 of Reginhard.: A procedure (300) of transporting animals onboard a vehicle, the procedure comprising: placing (304) the animal in a cage; transporting (306) the cage containing the animal to the vehicle; boarding (308) the cage containing the animal onto the vehicle; and placing (310) the cage containing the animal in an animal carrier (100) located in the vehicle; dismounting the cage containing the animal from the animal carrier (100) at the arrival of destination and disembarking it to their owners; the procedure being characterized in that placing (310) is performed for an animal carrier (100) with (i) an enclosed body comprising at least three side walls (102), a roof (112) and a floor (114), the enclosed body being designed to receive one or more cages containing the animals);
an attachment mechanism that securely attaches the plurality of kennels to the vehicle, (See claim 32. of Reginhard: (ii) attachment means (200), the attachment means connected to the body, the attachment means configured to enable removable attachment of the animal carrier inside the vehicle; wherein the animal carrier (100) has one or more tension bars (120) with an adjustable mechanism to secure cages of different dimensions); and

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Reginhard in the systems of Pratt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Pratt discloses:
a barcode or QR code associated with the animal and affixed to an item worn by the animal, the scanner is configured to: scan the barcode or the QR code associated with the animal, determine the ID of the animal from the scanned barcode or QR code, ([0569]. The scanner 1811, which is stored in a holster 2011 mounted to a side of the unit 1611, is adapted to read indicia means such as an ear tag 2211 bearing optical characters such as a bar code for uniquely identifying each animal.)

As per claim 10, Pratt discloses:
a passive radio frequency identifier (RFID) tag associated with the animal, wherein the scanner is configured to: generate a signal, via the communication device, that causes the passive RFID tag to transmit the ID associated with the animal, detect the ID associated with the animal that was transmitted by the passive RFID tag, via the communication device, ([0575] Alternatively, the transponder 8711 may be an active transmitter that continuously emits a radio signal for reception by a passive antenna 8511. This means for automatically identifying the animal avoids the delay associated with the operator having to move to each animal for identifying it by scanning the ear tag.)

As per claim 11, Pratt discloses: 
a transmitter or microchip associated with the animal, wherein the scanner is configured to: detect the ID associated with the animal transmitted by the transmitter or the microchip, via the communication device, ([[0575] Alternatively, the transponder 8711 may be an active transmitter that continuously emits a radio signal for reception by a passive antenna 8511. This means for automatically identifying the animal avoids the delay associated with the operator having to move to each animal for identifying it by scanning the ear tag.)

As per claim 12, Pratt discloses:
wherein each kennel comprises a transmitter configured to detect a passive RFID tag, a transmitter, or a microchip associated with the animal within a respective kennel and to transmit information indicating that the animal is housed within the kennel to a server or another computing system, (See claim 11 above).

As per claim 13, Pratt discloses: 
wherein the scanner is a cell phone 
([0233] Alternatively, the data reader 5402 receives data transmissions from computing devices, such as computers, PDAs, scanners, cell phones)

As per claim 21, Pratt discloses:
wherein the vehicle kennel system is configured to track that at least one animal housed in a kennel is dropped off at a different location than at least one other animal.
([0027] Some embodiments of the disclosed method include entering into a computer system data relating to individual animals and correlating the data with an identification of the individual animals in the computer system. The data can, for example, be data for animals commingled from different locations. The identification of each animal can be entered into the computer system from a physical identifier for the animal enabling the computer system to identify each animal and distinguish it from every other animal in a group. The data entered into the computer system also can include location data for identified individual animals for a location or locations occupied by the identified animals. The location data can include, for example, location data generated by a GPS device. The location data for each animal can be correlated in the computer system with the animal identifications).

As per claim 22, Pratt discloses:
wherein when an animal is scanned, the scanner is configured to display an image of the animal, a name of the animal, a name of the owner, or a combination thereof.
([0167] To trace animals within the AIF, animal information can be recorded as the animals pass through data collection points. At minimum, the recorded information typically includes location history information (e.g., a PID) and an animal identifier. However, in many situations, animal information includes other information, including commercial and confidential information. For example, it may include the height, weight, size, age, sex, species, color, type of feed, drug treatment history, actual animal location, such as by GPS, name of owner, and other relevant animal information. Conducting a computerized trace of an animal typically involves ascertaining the animal identifier and searching the recorded animal information to find previous locations that the identified animal occupied; ALSO SEE [0233] In some implementations, the data reader 5402 collects wireless and microwave technology transmissions (e.g., RFID transmissions) from devices directly attached to animals. Moreover, the data reader 5402 may collect signals and data from transponder devices, chipcards, biometric devices, magnetic devices, GPS devices, and other devices attached to or implanted into an animal. Alternatively, the data reader 5402 receives data transmissions from computing devices, such as computers, PDAs, scanners, cell phones, flash memory cards, and other similar electronic devices containing data, such as commercial data. In yet other implementations, the data reader 5402 uses video imaging and/or ultrasound technology to gather data).
As per claim 23, Pratt discloses:
wherein when an animal is scanned and an account associated with the animal is not paid in full or the animal is not up to date on medical requirements, the scanner is configured to display an indication that the animal is not permitted to enter the vehicle.
([0592] Following the intended destination, the operator is prompted to enter numbers identifying the drug or hospital treatment to be administered to the animal (2441). Each individual drug and hospital treatment has a unique identification number. If the number entered by the operator is greater than 1000, i.e., has four digits, then the program determines that an individual drug is to be administered (2461). The identification number is then checked against a stored list to determine if it is valid (2481). The operator is alerted if the number is invalid, and he may attempt reentry (2501). Once a valid identification number has been entered, the program checks to determine if the drug requires a withdrawal date (2521). Certain drugs require that the animal be kept in the feedlot for a period of time after it is administered a drug to prevent undesired side effects to consumers).

As per claim 24, Pratt discloses:

wherein the vehicle kennel system is configured to provide a list of services for an animal when the animal arrives at and is scanned at a ranch.
([0315] Systems such as those described in connection with the input data sources of FIG. 5 transmit (11102) animal information…The transmitted data includes animal information, such as animal identifiers, premises identifiers, and other data that is typically associated with commercial animal data collection services).

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 20140074742 A1), and further in view of Lutnick (US 20150142594 A1), and further in view of Reginhard (US 20140352625 Al), and further in view of Renz (US 20060185605 Al).

As per claim 2, Pratt does not disclose wherein the attachment mechanism comprises a plurality of racks that collectively hold the plurality of kennels in place via being attached to a side of the vehicle, a floor of the vehicle, or both.

However, Renz discloses in ([0052] In an embodiment the attachment means 200 can enable the attachment of the animal carrier 100 to the seat tracks 202 of the vehicle, the seat track 202 being a mounting structure in the vehicle on which a seat can be removably attached as can be understood more clearly in conjunction with FIG. 1.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Renz et al in the systems of Pratt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Pratt does not disclose wherein each rack comprises connection mechanisms that enable at least one kennel of the plurality of kennels to be affixed thereto, and each kennel comprises corresponding connectors that are configured to engage with the connection mechanisms and securely hold the respective kennel in place.

However, Renz discloses in ([0010] The exemplary embodiments of the disclosure provide an animal carrier for receiving one or more animal cages and an attachment means for attachment of the animal carrier, to the seat tracks of the vehicle; See Fig. 2, [0022] Fig. 2 is a sectional view of an attachment means in the animal carrier; [0051] Moving on, FIG. 2 depicts an embodiment of an attachment means 200 that is used to connect the body of the animal carrier 100 to the vehicle. The attachment means 200 is configured to removably attach the animal carrier 100 to of inside the passenger cabin of the vehicle.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Renz et al in the systems of Pratt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 20140074742 A1), and further in view of Lutnick (US 20150142594 A1), and further in view of Reginhard (US 20140352625 Al), and further in view of Renz (US 20060185605 Al), and further in view of Zupancich et al (US 20080193247 Al).

As per claim 5, Pratt does not disclose the following, however, Zupancich et al discloses:
a system of horizontal shelves that are operably connected to the plurality of racks, the system of shelves supporting the plurality of kennels; and vertical supports that support at least one shelf of the shelf system, (See Figs 1-5).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Zupancich et al in the systems of Pratt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 20140074742 A1), and further in view of Lutnick (US 20150142594 A1), and further in view of Reginhard (US 20140352625 Al), and further in view of Renz (US 20060185605 Al), and further in view of Hart (US 5524573), and further in view of Adams et al (US 20090307973 Al). 

As per claim 7, Pratt does not disclose the following:

a flushing and drainage system, comprising: a plurality of trays configured to receive waste from animals located in the plurality of kennels, wherein the plurality of [downspouts] exit a bottom of the vehicle via respective holes in the floor of the vehicle such that waste exits the vehicle when the trays are flushed with water, cleaner, or both.

However, Hart discloses in (Detailed Description Text - DETX (12): The present invention is designed for easily transporting dogs. It is available in a small size wherein its cross-section is about 21/2 feet by 5 feet, a medium size wherein its cross-section is about 3 feet by 5 feet, and a large size wherein its cross-section is about 4 feet by 51/2 feet. The present invention can be used for hunting, breeding, or other such animal-related activities. The present invention can also be used in lieu of a dog house. The present invention is made of a rigid impact-resistant injection molded plastic that snaps together and comes apart for easy cleaning and transportation. The top wall, floor, and end walls can detach. Alternatively, the bottom wall, long walls, and end wall with no door holes thereon can be permanently affixed to add more stability. A plastic or stainless steel pin secures the hinges that the plastic doors swing on. There is also a metal or plastic latch for securing each of the doors. Because hunters usually transport more than one dog, the present invention is separated into two halves. Vents provide circulation to each holding compartment. The vents may also be used as a handle for carrying the present invention. The present invention may be fashioned in a variety of colors. The present invention would be especially useful during duck, quail, or raccoon hunting. The rails atop the lid of the present invention may be used for securing game thereupon after it has been shot such as deer, birds, or the like. The floor of the present invention is of a grated design that allows urine or feces of dogs to fall through for easy removal. A catch tray may be installed under the floor for readily collecting such feces. The catch tray can be slidably inserted and removed from the collection bin through a slot formed on one of the walls.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hart in the systems of Pratt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In this case, a plurality of gutters configured to receive the waste from the plurality of trays, and a plurality of downspouts configured to receive the waste from the plurality of trays are depicted by Adams et al as shown in [0135] FIG. 18 illustrates a schematic view of the embodiment in FIG. 11, in which the trays have a downward slope and excess water from the trays drains into a return gutter (90)    located at the side of the tray (20) which is opposite to the tray suspension bracket. The return gutter has a 3/4 channel which guides the tray as it moves in the conveyor system. Cutout downspouts (91)    in the gutter receive falling water and guide it in the gutter tube. The edges of the track in the gutter nevertheless hold the tray in place. In other embodiments, the return gutter (90) may have flexible bellows affixed thereon which expand and collapse to encourage water to flow down and out into the gutter. Excess water flows into the return gutter, and then travels down into the reservoir for recirculation.

Here, Adams et al discloses the use of gutters and downspouts for the draining of water, however, it would be obvious to incorporate this concept in a pet environment since both water and urine are liquids. For example, and for further support, please see Shimizu [0033] As shown in FIG. 2B, the platform 110 may have a constant downward slope from adjacent the outer edge 112 to the platform aperture 118 adapted to receive pet waste. The platform aperture 118 may be adapted to improve the passage of waste from the top surface 116 of the platform 110 through the platform aperture 118. For example, the inner edge 119 of the platform aperture may be curved downward or rolled such that pet waste more freely falls from the platform 110.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Adams and Shimizu in the systems of Pratt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 20140074742 A1), and further in view of Lutnick (US 20150142594 A1), and further in view of Reginhard (US 20140352625 Al), and further in view of Renz (US 20060185605 Al), and further in view of Hart (US 5524573), and further in view of Adams et al (US 20090307973 Al), and further in view of Shimizu (US 20110126774 Al).

As per claim 8, Pratt does not disclose wherein the plurality of trays, the plurality of gutters, or both, are positioned at a non-horizontal angle to facilitate better flow of the water, waste, and cleaner to the gutters.

However, Shimizu discloses in [0033] As shown in FIG. 2B, the platform 110 may have a constant downward slope from adjacent the outer edge 112 to the platform aperture 118 adapted to receive pet waste. The platform aperture 118 may be adapted to improve the passage of waste from the top surface 116 of the platform 110 through the platform aperture 118. For example, the inner edge 119 of the platform aperture may be curved downward or rolled such that pet waste more freely falls from the platform 110.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Shimizu in the systems of Pratt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reginhard (US 20140352625 Al),and further in view of Hart (US 5524573), and further in view of Adams et al (US 20090307973 Al).

As per claim 19, Reginhard discloses:

a vehicle; a plurality of kennels located within the vehicle, each kennel configured to house a respective animal, (See claim 32. of Reginhard: A procedure (300) of transporting animals onboard a vehicle, the procedure comprising: placing (304) the animal in a cage; transporting (306) the cage containing the animal to the vehicle; boarding (308) the cage containing the animal onto the vehicle; and placing (310) the cage containing the animal in an animal carrier (100) located in the vehicle; dismounting the cage containing the animal from the animal carrier (100) at the arrival of destination and disembarking it to their owners; the procedure being characterized in that placing (310) is performed for an animal carrier (100) with (i) an enclosed body comprising at least three side walls (102), a roof (112) and a floor (114), the enclosed body being designed to receive one or more cages containing the animals);

an attachment mechanism that securely attaches the plurality of kennels to the vehicle, (See claim 32. of Reginhard: (ii) attachment means (200), the attachment means connected to the body, the attachment means configured to enable removable attachment of the animal carrier inside the vehicle; wherein the animal carrier (100) has one or more tension bars (120) with an adjustable mechanism to secure cages of different dimensions); and

Reginhard does not disclose:
a flushing and drainage system, comprising:

However, Hart discloses in (Detailed Description Text - DETX (12): The present invention is designed for easily transporting dogs. It is available in a small size wherein its cross-section is about 21/2 feet by 5 feet, a medium size wherein its cross-section is about 3 feet by 5 feet, and a large size wherein its
cross-section is about 4 feet by 51/2 feet. The present invention can be used for hunting, breeding, or other such animal-related activities. The present invention can also be used in lieu of a dog house. The present invention is made of a rigid impact-resistant injection molded plastic that snaps together and comes apart for easy cleaning and transportation. The top wall, floor, and end walls can detach. Alternatively, the bottom wall, long walls, and end wall with no door holes thereon can be permanently affixed to add more stability. A plastic or stainless steel pin secures the hinges that the plastic doors swing on. There is also a metal or plastic latch for securing each of the doors. Because hunters usually transport more than one dog, the present invention is separated into two halves. Vents provide circulation to each holding compartment. The vents may also be used as a handle for carrying the present invention. The present invention may be fashioned in a variety of colors. The present invention would be especially useful during duck, quail, or raccoon hunting. The rails atop the lid of the present invention may be used for securing game thereupon after it has been shot such as deer, birds, or the like. The floor of the present invention is of a grated design that allows urine or feces of dogs to fall through for easy removal. A catch tray may be installed under the floor for readily collecting such feces. The catch tray can be slidably inserted and removed from the collection bin through a slot formed on one of the walls.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hart in the systems of Reginhard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In this case, a plurality of gutters configured to receive the waste from the plurality of trays, and a plurality of downspouts configured to receive the waste from the plurality of trays are depicted by Adams et al as shown in [0135] FIG. 18 illustrates a schematic view of the embodiment in FIG. 11, in which the trays have a downward slope and excess water from the trays drains into a return gutter

(90)    located at the side of the tray (20) which is opposite to the tray suspension bracket. The return gutter has a 3/4 channel which guides the tray as it moves in the conveyor system. Cutout downspouts

(91)    in the gutter receive falling water and guide it in the gutter tube. The edges of the track in the gutter nevertheless hold the tray in place. In other embodiments, the return gutter (90) may have flexible bellows affixed thereon which expand and collapse to encourage water to flow down and out into the gutter. Excess water flows into the return gutter, and then travels down into the reservoir for recirculation.

Here, Adams et al discloses the use of gutters and downspouts for the draining of water, however, it would be obvious to incorporate this concept in a pet environment since both water and urine are liquids. For example, and for further support, please see Shimizu [0033] As shown in FIG. 2B, the platform 110 may have a constant downward slope from adjacent the outer edge 112 to the platform aperture 118 adapted to receive pet waste. The platform aperture 118 may be adapted to improve the passage of waste from the top surface 116 of the platform 110 through the platform aperture 118. For example, the inner edge 119 of the platform aperture may be curved downward or rolled such that pet waste more freely falls from the platform 110.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Adams and Shimizu in the systems of Reginhard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reginhard (US 20140352625 Al), and further in view of Hart (US 5524573), and further in view of Adams et al (US 20090307973 Al), and further in view of Shimizu (US 20110126774 Al).

As per claim 20, Reginhard does not disclose wherein the plurality of trays, the plurality of gutters, or both, are positioned at a non-horizontal angle to facilitate better flow of the water, waste, and cleaner to the gutters.

However, Shimizu discloses in [0033] As shown in FIG. 2B, the platform 110 may have a constant downward slope from adjacent the outer edge 112 to the platform aperture 118 adapted to receive pet waste. The platform aperture 118 may be adapted to improve the passage of waste from the top surface 116 of the platform 110 through the platform aperture 118. For example, the inner edge 119 of the platform aperture may be curved downward or rolled such that pet waste more freely falls from the platform 110.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Shimizu in the systems of Reginhard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 20140074742 A1), and further in view of Lutnick (US 20150142594 A1), and further in view of Reginhard (US 20140352625 Al), and further in view of Cashman et al (US 20140052463 Al).

As per claim 14, Reginhard does not disclose the following:

the scanner comprises a display, and the scanner is configured to display information that comprises a day that has been reserved for the animal to attend a ranch facility, a name and/or image of a person that is to drop the animal off, health information pertaining to the animal, an image of an owner of the animal, a name of the owner of the animal, a listing of pets of the owner, a name of the currently detected animal, an image of the currently detected animal, a kennel to which the animal is assigned, or any combination thereof.

However, Cashman et al discloses in [0015] In yet another and/or alternative non-limiting aspect of the invention, the novel method and apparatus for providing veterinary services, diagnoses, health, and/or wellness advice to an animal and/or user can include the use of a veterinary kiosk that includes one or more data input terminals. The one or more data input terminals can be located on one or more locations on the exterior of the veterinary kiosk; however, this is not required. Alternatively or additionally, the one or more data input terminals can be located on one or more locations in the interior or enclosure of the veterinary kiosk; however, this is not required. The one or more data input terminals can include a video display to display information regarding identification and/or data entry, a camera and/or video camera used to collect information for identification and/or data entry, a key pad or key board for identification and/or data entry, a touch screen for identification and/or data entry, microphone and voice recognition software for identification and/or data entry, fingerprint scanner for identification and/or data entry, retina scanner for identification and/or data entry, and/or face and/or body scanners for identification and/or data entry. As can be appreciated, other or additional devices can be included on the veterinary kiosk to display and/or obtain information regarding identification and/or data entry. The veterinary kiosk can be used by the user to enter/convey basic information about the animal and/or user. Such information includes, but is not limited to, a) user's name, b) user's address, c) user's responsible party contact information (e.g., home address, work address, phone number, email address, pager number, work number, etc.), d) user's age, e) user's sex, f) animal's name, g) type of animal, h) breed of animal, i) age of animal, j) sex of animal, k) medical history of animal, I) animal's weight, m) current medicines used by animal, n) reason(s) for visit by user, o) animal's current symptoms, p) user insurance information, q) user payment information, r) user's current veterinarian, s) desired veterinary provider for visit, t) animal's allergy information, u) information about a prior visit, v) medical records information, and/or w) pharmacy information. As can be appreciated, other or additional information can be input/conveyed by the user.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Cashman et al in the systems of Reginhard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 20140074742 A1), and further in view of Lutnick (US 20150142594 A1), and further in view of Reginhard (US 20140352625 Al), and further in view of Renz et al (US 20060185605 Al), and further in view of Hart (US 5524573).

As per claim 15, Pratt discloses:
a scanner comprising a processor, a communication device, and memory, the scanner configured to detect an identifier (ID) associated with an animal and facilitate the tracking of the custody of the animal when on the vehicle, ([0031] Embodiments of the disclosed method also can include transmitting data associated with an animal to the computer system comprising at least an animal identifier. The data can be transmitted, for example, from a physical identifier, such as an RFID device ear tag, a retinal scan, a DNA profiler, a visual device, a bar code device, a brand, or a combination thereof…A current location identifier also can be associated with the animal identifier in the computer system, wherein the current location identifier uniquely identifies a current location of the animal; ALSO SEE [0185] Confirmation reports also provide an automated chain of custody to ensure the database information is synchronized with actual animal movements. Without a chain of custody and reconciliation process the system may become less reliable and animal producers 4102 may experience greater liability; ALSO SEE [0244] The data service provider 5002 can provide various reports, such as the reports 5552 sent to producers and data trustees confirming that the data has been received, recorded, meets NAIS standards, etc. These reports 5552 can provide information regarding the status of an animal event and also can provide a chain of custody that shows where an animal has been. Exemplary animal events include having an identification device applied, moving from one location to another, branding, sightings, shipment to a slaughterhouse, processing into food products, shipping as food products, etc.);

an indication of which kennel of the plurality of kennels that the animal has been assigned to or both, ([0147] The national premises identification system assigns a unique number to each premises involved in animal agriculture. Generally, a premises is an identifiable physical location that, in the judgment of animal health officials, area veterinarians, or other designated group, and, when appropriate, in consultation with the affected producer, represents a unique and describable geographic entity (e.g., where activity affecting the health and/or traceability of animals may occur) or represents the producer contact location when extensive grazing operations exist. By assigning a unique identifier to premises, the location history of animals is more easily tracked. The USAIP-proposed premises identifier is a 7-character alphanumerical value, e.g., A123B45; ALSO SEE [0153] The USAIP also proposes a group/lot identification system, which assigns different values to specific lots or groups. For example, a large feedlot may have dozens of separate feeding areas. Each area or lot may receive its own unique number to further distinguish where an animal has been. Another reason for using a group/lot identification system is that animals often are transferred in groups to a premises or from a premises. Each shipment of animals that comes in or moves out may be considered a group. The GID is typically based on a date. For example, the USAIP requires that a six-digit number be added to the PID to reflect the date a group of animals moved into the premises. This means that an animal shipped to a premises with the PID "A234L69" on Oct. 3, 2003, has the combined group lot number "A234L69100303," where the final six digits represent the date of arrival. The GID provides a way to further distinguish groups of animals that have not been commingled. If a GID is used, the USAIP does not always require that each animal receive a UAID or a GID identifier on each animal. As discussed below, this may prevent reconciliation and confirmation from taking place to improve the accuracy of the data).

Pratt does not disclose the following:
the scanner is configured to:
based on the detected ID, transmit an indication to a server or another computing system that the animal has been picked up, and transmit another indication to the server or another computing system that the animal has been dropped off after the vehicle arrives at its destination.

However, Lutnick discloses [0059] In some embodiments, a mobile application may interact with a mobile application of a mobile device of a customer and/or delivery agent mobile device. For example, a blue tooth, Near Field Communication, optical (e.g., one device taking a picture of a code on another device screen), and/or other communication method may be used to communicate between such devices. For example, a merchant may tap a merchant device to a delivery agent device to identify a transfer of responsibility for an order from the merchant to the delivery agent. Based on such a transaction, a service may be notified and status information may be adjusted for a customer to view. In some embodiments, such status updating may occur in response to location tracking of a delivery agent and/.or merchant (e.g., if a delivery agent enters a merchant location and moves away a service may determine that an order has been picked up); [0108] Yet another example of a mobile application using a camera of a mobile device may include using a camera to scan a code (e.g., a qr code) from another mobile device (e.g., of a customer and/or merchant). For example, a customer may be sent a QR code to show a delivery agent upon delivery and the delivery agent may scan the QR code from the customer device to identify that delivery has been completed

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Lutnick et al in the systems of Pratt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Pratt does not disclose the following limitations, however, Reginhard discloses:
a plurality of kennels located within the vehicle, (See claim 32. of Reginhard: A procedure (300) of transporting animals onboard a vehicle, the procedure comprising: placing (304) the animal in a cage; transporting (306) the cage containing the animal to the vehicle; boarding (308) the cage containing the animal onto the vehicle; and placing (310) the cage containing the animal in an animal carrier (100) located in the vehicle; dismounting the cage containing the animal from the animal carrier (100) at the arrival of destination and disembarking it to their owners; the procedure being characterized in that placing (310) is performed for an animal carrier (100) with (i) an enclosed body comprising at least three side walls (102), a roof (112) and a floor (114), the enclosed body being designed to receive one or more cages containing the animals);

an attachment mechanism that securely attaches the plurality of kennels to the vehicle, (See claim 32. of Reginhard: (ii) attachment means (200), the attachment means connected to the body, the attachment means configured to enable removable attachment of the animal carrier inside the vehicle; wherein the animal carrier (100) has one or more tension bars (120) with an adjustable mechanism to secure cages of different dimensions);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Reginhard in the systems of Pratt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Reginhard does not disclose the following limitations, however, Renz et al discloses: 

the attachment mechanism comprising a plurality of racks that collectively hold the plurality of kennels in place via being attached to a side of the vehicle, being attached to a floor of the vehicle, or both, ([0052] In an embodiment the attachment means 200 can enable the attachment of the animal carrier 100 to the seat tracks 202 of the vehicle, the seat track 202 being a mounting structure in the vehicle on which a seat can be removably attached as can be understood more clearly in conjunction with FIG. 1.).

wherein each rack comprises connection mechanisms that enable at least one kennel of the plurality of kennels to be affixed thereto, and each kennel comprises corresponding connectors that are configured to engage with the connection mechanisms and hold the kennel in place, (Renz [0010] The exemplary embodiments of the disclosure provide an animal carrier for receiving one or more animal cages and an attachment means for attachment of the animal carrier, to the seat tracks of the vehicle; See Fig. 2, [0022] Fig. 2 is a sectional view of an attachment means in the animal carrier; [0051] Moving on, FIG. 2 depicts an embodiment of an attachment means 200 that is used to connect the body of the animal carrier 100 to the vehicle. The attachment means 200 is configured to removably attach the animal carrier 100 to of inside the passenger cabin of the vehicle.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Renz in the systems of Pratt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Reginhard does not disclose the following limitations however, Hart discloses:

a vehicle comprising a bottom with a plurality of holes, (Hart: Detailed Description Text - DETX (12):

The floor of the present invention is of a grated design that allows urine or feces of dogs to fall through for easy removal. A catch tray may be installed under the floor for readily collecting such feces. The catch tray can be slidably inserted and removed from the collection bin through a slot formed on one of the walls).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hart in the systems of Pratt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 20140074742 A1), and further in view of Lutnick (US 20150142594 A1), and further in view of Reginhard (US 20140352625 Al), and further in view of Renz et al (US 20060185605 Al), and further in view of Hart (US 5524573), and further in view of Zupancich et al (US 20080193247 Al).

As per claim 16, Pratt does not disclose the following, however, Zupancich et al discloses:

a system of horizontal shelves that are operably connected to the plurality of racks, the system of shelves supporting the plurality of kennels; and vertical supports that support at least one shelf of the shelf system,, (See Figs 1-5).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Zupancich et al in the systems of Pratt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art Considered
The following art has been considered relevant, but has not been used in the current Office Action:

Stroman et al (US 20080097809 Al)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-16, 19-24 have been considered but are moot in grounds of a new rejection.

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:3Qpm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hftp://pajr-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTG Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

February 25, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628